Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-569

IN RE RICHARD MURRAY

An Inactive Member of the Bar of the
District of Columbia Court of Appeals                     DDN: 121-18

Bar Registration No. 39172

BEFORE: Glickman, Thompson, and Beckwith, Associate Judges.

                                   ORDER
                             (FILED – August 2, 2018)

       On consideration of the certified order revoking respondent’s right to
practice law in the state of Virginia by consent; this court’s June 5, 2018, order
suspending respondent pending resolution of this matter and directing him to show
cause why the functionally identical reciprocal discipline of disbarment should not
be imposed; the statement of respondent stating he does not oppose the imposition
of reciprocal discipline; and the statement of Disciplinary Counsel; and it
appearing that respondent has failed to file his required D.C. Bar R. XI, §14 (g)
affidavit, it is

       ORDERED that Richard Murray is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as he files a D.C. Bar
R. XI, § 14 (g) affidavit.


                                 PER CURIAM